Citation Nr: 0125631	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 10, 1976, 
for a combined 100 percent disability compensation rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to January 
1948, and from October 1950 to April 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision in which the RO 
granted an effective date of March 10, 1976, for a combined 
100 percent disability compensation rating.


FINDINGS OF FACT

1.  After the veteran's first period of service ended in 
1948, he was granted service connection and a 10 percent 
rating for one service-connected disability.  After his 
second period of service ended in 1952, he was granted 
service connection for numerous other disabilities, and a 
combined compensation rating of 90 percent was assigned for 
all service-connected disabilities effective in November 1952 
(after the expiration of a temporary total convalescent 
rating which lasted from May through October 1952).  The 
combined compensation rating was increased to 100 percent 
effective March 10, 1976; this resulted from service-
connected tinnitus being separately rated 10 percent from 
that date, as permitted by a change in the ratng schedule.

2.  The veteran now claims that an earlier effective date for 
a combined 100 percent compensation rating should be assigned 
based on alleged clear and unmistakable error (CUE) in 
evaluating some of his service connected disabilities 
(particularly gluteal/back wounds) in 1952.  However, the 
issue of CUE in rating these disabilities has already been 
the subject of previous final decisions by the RO, Board, and 
U.S. Court of Appeals for Veterans Claims (Court), and such 
CUE issue may not be raised again.  


CONCLUSIONS OF LAW

The pertinent prior RO, Board, and Court decisions on CUE are 
res judicata.  There is thus no basis for an effective date 
earlier than March 10, 1976 for a combined 100 percent 
disability compensation rating.  38 U.S.C.A. §§ 5109A, 7104, 
7105, 7111, 7291 (West 1991 & Supp. 2001); 38 C.F.R. § 4.25 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran first served on active duty from June 1946 to 
January 1948.  After this period of service, he was granted 
service connection and a 10 percent rating for absence of the 
right testicle.

The veteran again served on active duty from October 1950 to 
April 1952.  He has numerous service-connected disabilities 
from this period of service, most of them incurred when a 
grenade exploded near him in combat in Korea.  

Records from VA hospital treatment of the veteran from April 
1952 to October 1952 note hearing loss, among other 
disabilities.

Ratings for the veteran's service-connected disabilities were 
assigned in an October 1952 RO rating decision.  That 
decision assigned a temporary total convalescent rating from 
May through October 1952.  Effective November 1952, the 
following ratings were assigned: 40 percent for incomplete 
paralysis of the left median nerve; 30 percent for incomplete 
paralysis of the right tibial nerve; 30 percent for 
encephalopathy due to trauma with tinnitus, headaches and 
cephalalgia; 20 percent for intestinal resection; 20 percent 
for scars and retained foreign bodies of the gluteal area, 
bilaterally; 20 percent for scars and retained foreign bodies 
of the legs, bilaterally; 20 percent for scars and retained 
foreign bodies of the ankles, bilaterally; 10 percent for 
colostomy repair and abdominal scars; 10 percent for 
incontinence, sphincter ani; 10 percent for scars and 
retained foreign bodies of the back; 10 percent for scars and 
retained foreign bodies of the left arm, forearm, and wrist; 
10 percent for absence of the right testicle; and 0 percent 
for scars of the feet, bilaterally.  The rating decision 
indicated that the bilateral factor was considered.  The 
combined rating from all of the ratings, with the bilateral 
factor, was 94 percent, which was rounded to a 90 percent 
combined rating.  See 38 C.F.R. § 4.25 (combined ratings 
table) and 38 C.F.R. § 4.26 (bilateral factor).

In April 1984, the veteran, through his representative, 
requested review of the October 1952 RO decision, 
particularly with regard to computation of the bilateral 
factor and the combined compensation rating.  In a May 1984 
rating decision, the RO found that there had been no CUE in 
the October 1952 rating decision, and that no change in the 
October 1952 decision was warranted.

In a statement dated in November 1984, Dr. Larry J. Bell, a 
private chiropractor, provided his opinion that retained 
metal fragments in the veteran's pelvic area had caused 
ligament damage and pelvic instability.  The RO stamped the 
statement as received on December 11, 1984.  In December 
1984, the veteran requested a separate rating for tinnitus, 
service connection for hearing loss, and an increased rating 
for his service-connected back condition residual to shell 
fragment wounds.

On VA audiological evaluation in January 1985, pure tone 
thresholds, in decibels, for the frequencies of 1000, 2000, 
3000, and 4000 Hertz were, repectively, 15, 40, 85, and 95 
for the right ear, and 15, 50, 95, and 95 for the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

In a June 1985 rating decision, the RO assigned separate 
ratings for left and right sided injuries of the gluteal area 
and lower extremities.  

In a June 1986 decision, the Board increased the ratings for 
the gluteal area injuries to 20 percent for the right gluteal 
injury and 20 percent for the left gluteal injury.  The Board 
granted service connection for hearing loss.  The Board 
denied increased ratings for other service-connected 
disabilities (including residuals of shell fragment wounds of 
the back with retained foreign bodies), and denied service 
connection for any other back disability.  The Board decision 
also noted there was no CUE in the October 1952 RO rating 
decision as to application of the bilateral factor, such that 
the combined compensation rating would have been greater than 
90 percent.

In a July 1986 rating decision that implemented the Board's 
grant of increased rating for the right and left gluteal 
injuries, the RO assigned an effective date of December 11, 
1984, for the 20 percent ratings for the right and left 
gluteal injuries.  That date is the date when the RO received 
the opinion from Dr. Bell regarding the residual effects of 
retained metal fragments on the veteran's gluteal area.  The 
RO assigned an effective date of December 11, 1984, for 
service connection of hearing loss, and assigned a 0 percent 
rating.  This rating action resulted in a combined 100 
percent disability compensation rating for all service-
connected conditions, effective from December 11, 1984.

In May 1991, the veteran asserted that the RO had erred in 
its July 1986 rating decision, in not assigning an earlier 
effective date of April 9, 1984 for the 20 percent ratings 
for the right and left gluteal injuries.  In a May 1991 
rating decision, the RO denied an earlier effective date for 
those rating increases.  The veteran appealed the May 1991 
rating decision.

In November 1992, the Board remanded the case to the RO, 
instructing the RO to adjudicate the question of whether 
there was CUE in the assignment of any of the ratings 
assigned in the October 1952 RO rating decision.  In a 
December 1992 rating decision, the RO found that there was no 
CUE in the October 1952 rating decision.

In September 1993, the veteran had a Board hearing.  He 
asserted that his gluteal area shrapnel wound injuries were 
not properly evaluated in the original October 1952 rating 
decision, and should have been evaluated as muscle injuries 
at that time.  He also argued that service connection for his 
hearing loss should have been established from the time of 
his separation from service.  He asserted that he had been 
found to have hearing loss during treatment at a VA hospital 
soon after his separation from service.

In a March 1994 decision, the Board found that there had not 
been CUE in the October 1952 rating decision, especially with 
regard to rating the gluteal wounds.  (The Board referred to 
the RO the question of whether there was CUE in the October 
1952 RO decision with respect to failure to grant service 
connection for hearing loss).  In February 1996, the Court 
dismissed the veteran's appeal of the Board's March 1994 
decision.

In August 1996, the veteran asserted that his hearing loss 
warranted a rating higher than 0 percent, effective from his 
separation from service in 1952.  

On VA audiological evaluation in October 1996, pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 hertz 
were, respectively, 25, 95, 80, and 95 for the right ear, and 
35, 65, 90, and 95 for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 88 percent in the left ear.

In July 1997, the veteran had a Travel Board hearing.  He 
asserted that his hearing loss had begun with acoustic trauma 
from the grenade that exploded near him during service.  He 
asserted that he had experienced trouble hearing since then, 
and that his hearing loss had worsened.

In November 1997, the Board remanded the case for the RO to 
provide a VA examination of the veteran's hearing, and for 
the RO to adjudicate the veteran's claims for an increased 
rating for hearing loss, and for an earlier effective date 
for service connection for hearing loss (including whether 
there was CUE in the October 1952 RO decision in failing to 
grant service connection for hearing loss).

In a March 1999 rating decision, the RO changed the effective 
date for service connection for hearing loss to November 1, 
1952.  The RO increased the rating for hearing loss from 0 
percent to 10 percent effective January 15, 1998, based on 
the results of audiometric testing performed on January 15, 
1998.  The RO granted a separate 10 percent rating for 
service-connected tinnitus, effective March 10, 1976 (when 
the rating schedule was changed to permit a separate 
compensable rating for tinnitus).  

An advisory opinion was provided to the RO by the Director of 
the VA Compensation and Pension Service in August 1999.  This 
opinion noted that the bilateral factor could be applied when 
rating service-connected lower extremity scars, and that the 
rating schedule changed on March 10, 1976 to permit a 
separate 10 percent rating for tinnitus.  In a September 1999 
rating decision, the RO found that a 100 percent combined 
rating for the veteran's service-connected disabilities was 
effective March 10, 1976.  The RO noted that the addition of 
a separate 10 percent rating for tinnitus effective March 10, 
1976, also resulted in a combined compensation rating of 100 
percent from that date.

The veteran then appealed for an effective date earlier than 
March 10, 1976 for his combined 100 percent compensation 
rating for his multiple service-connected disabilities.  In 
his June 2000 substantive appeal, he emphasized his belief 
that there was CUE in the October 1952 RO rating action as to 
evaluating his wound residuals including gluteal wounds, and 
CUE as to application of the bilateral factor.

In September 2000, the veteran had a hearing at the RO.  He 
asserted that his current disabilities had all been present 
since his injuries in service in 1951.  In August 2001, the 
veteran had a Board hearing.  He asserted that his injuries 
had not been evaluated correctly in the original rating 
decision in 1952.  He argued that the gluteal area injuries 
should have been evaluated as moderate muscle injuries at 
that time.  He argued that the service-connected scars of the 
back with retained foreign bodies should have been evaluated 
higher as muscle injuries.  In essence, the veteran argued 
that if alleged CUE in the old rating was corrected, his 
combined 100 percent compensation rating would be effective 
from 1952. 



Analysis

The veteran claims an effective date earlier than March 10, 
1976, for a combined 100 percent compensation rating for 
multiple service-connected disabilities.  

The veteran has been repeatedly informed of the evidence 
necessary to substantiate his claim, and the record has been 
extensively developed.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

The veteran's case involves a long and complex history of 
rating actions over the years.  After his first period of 
service ended in 1948, he was granted service connection and 
a 10 percent rating for one service-connected disability.  
After his second period of service ended in 1952, he was 
granted service connection for numerous other disabilities, 
and a combined compensation rating of 90 percent was assigned 
for all service-connected disabilities effective in November 
1952 (after the expiration of a temporary total convalescent 
rating which lasted from May through October 1952).  The 
combined compensation rating is not determined by adding the 
ratings for the particular disabilites; rather the method of 
the combined ratings table (38 C.F.R. § 4.25) is used, with 
application of the bilateral factor (38 C.F.R. § 4.26) when 
warranted.  The addition of service-connected disabilities 
and percentage ratings over the years led to a combined 100 
percent compensation rating as of March 10, 1976.  

A separate 10 percent rating for tinnitus as of March 10, 
1976 was the factor which resulted in the combined 
compensation rating being 100 percent. The veteran's tinnitus 
was found to be service connected from the time of his 1952 
separation from service, and it was evaluated as part of a 
disability described as "encephalopathy due to trauma with 
tinnitus, headaches and cephalalgia," which was assigned a 
30 percent rating.  Effective March 10, 1976, the rating 
schedule was revised to allow a separate 10 percent rating to 
be assigned for tinnitus.  41 Fed. Reg. 11,298 (1976) 
(codified at 38 C.F.R. § 4.84b, Diagnostic Code 6260 (1976)).  
Prior to that change, tinnitus was to be evaluated as part of 
an underlying condition, such as head injury or acoustic 
trauma.  The Board finds March 10, 1976 is the correct 
effective date for the separate 10 percent evaluation for 
tinnitus.  38 C.F.R. § 3.114.  The veteran makes no specific 
contentions to the contrary.  

The Board notes that while the RO recently made service 
connection for hearing loss effective from 1952, a 10 percent 
rating was not made effective until a 1998 examination.  The 
medical evidence in the interim, including VA hearing 
examinations in 1985 and 1996, does not show a compensable 
degree of hearing loss.  See 38 C.F.R. § 4.85.  Thus there is 
no basis for an earlier effective date for a compensable 
rating for hearing loss, such that it would result in the 
combined 100 percent compensation rating being made effective 
prior to March 10, 1976. The veteran makes no specific 
contentions to the contrary.

The veteran argues that the combined 100 percent compensation 
rating should be effective prior to March 10, 1976 because of 
alleged CUE in a 1952 RO rating decision as to evaluating his 
service-connected disabilities, particularly gluteal/back 
wounds.  He maintains that if such CUE was corrected, higher 
evaluations would be assigned, with a resultant combined 100 
percent compensation rating from 1952.  Provisions for 
reversing a decision based on CUE are found in 38 U.S.C.A. 
§ 5109A (RO CUE) and § 7111 (Board CUE).  However, this CUE 
matter has been the subject of previous final decsions by the 
RO, the Board, and the Court.  See 38 U.S.C.A. § 7104 
(finality of Board decisions), § 7105 (finality of RO 
decisions), and § 7291 (finality of Court decisions).  A May 
1984 RO decision and June 1986 Board decision found no CUE in 
the 1952 rating action, including as to application of the 
bilateral factor.  A December 1992 RO decision found no CUE 
in any of the evaluations in the 1952 decision, and a March 
1994 Board decision held likewise, emphasising the rating for 
the gluteal injuries; a February 1996 Court decision upheld 
the Board action.  The veteran's present contentions of CUE 
are essentially the same as his prior ones.  Once a 
particular CUE issue has been the subject of a final 
decision, the matter is res judicata; it may not be raised 
again.  See  Link v. West, 12 Vet.App. 39 (1998); Russell v. 
Principi, 3 Vet.App. 310 (1992).  Because of this, the Board 
will not again review the merits of the veteran's CUE 
allegations.  The CUE theory does not permit an earlier 
effective date for the combined 100 percent compensation 
rating.

In view of the foregoing, the Board finds that the veteran is 
not entitled to an effective date earlier than March 10, 1976 
for a combined 100 percent disability compensation rating. 


ORDER

An effective date earlier than March 10, 1976, for a combined 
100 percent disability compensation rating, is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

